DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Preliminary Amendment filed 01/21/2021.
The status of the Claims is as follows:
Claims 1-10 have been amended;
Claims 1-10 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 was filed after the mailing date of the Application on 01/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hagestedt et al. (US 20200115087; Hagestedt)

Regarding Claim 1  Hagestedt discloses a Communication and open-loop/closed-loop control system (18) for at least one filling system (Figs. 1-3), said filling system comprising a machine with a software communication robot (par 22), which is configured to recognize voice input (par 22) input by an operator; and an open-loop/closed-loop control device (microphone; par 22, 47) which is connected with said software communication robot (par 22) for data communication and is configured to control said machine of said filling system (Figs. 1-3) in an open-loop and/or closed-loop manner on a basis of said voice input and/or text input recognized by said software communication robot. (par 47-51)

Regarding Claim 2  Hagestedt discloses the invention as described above. Hagestedt further discloses a communication and open-loop/closed-loop control in which said open-loop/closed-loop control device is part of a central open-loop/closed-loop control device (18) for controlling all machines of said filling system in an open-loop/closed-loop manner. (par 45-50)

Regarding Claim 3  Hagestedt discloses the invention as described above. Hagestedt further discloses in which said software communication robot comprises a voice recognition module which is configured to recognize voice input in multiple languages. (par 47, speech)

Regarding Claim 5  Hagestedt discloses the invention as described above. Hagestedt further discloses said software communication robot comprises a speaker recognition module. (par 47, speech)

Regarding Claim 8  Hagestedt discloses the invention as described above. Hagestedt further discloses a collaborative robot which is connected to said software communication robot for data communication. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hagestedt (US 20200115087) in view of Grimm (US 20140298100)

Regarding Claim 4  Hagestedt discloses the invention as described above. Hagestedt further discloses Filling system for filling a beverage with an open-loop/closed- loop control system

However Hagestedt does not expressly disclose said software communication robot (K1, K2, K3) is configured to provide diagnostic information about one or more machines (M1, M2, M3) of said filling system (300).

Grimm teaches an open-loop/closed-loop control system adapted for a packaging machine. Grimm further teaches software communication robot is configured to provide diagnostic information about one or more machines of said filling system. (par 20, 33-45) providing comprehensive control for a packaging machine for the purposes of improving packaging operations. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to adapt the open-loop/closed-loop control system for the packaging system of Hagestedt to include the diagnostic feature of Grimm since both Hagestedt and Grimm teach packaging machines it would have been obvious to adapt the control system of Hagstedt  with the packaging machine of Grimm for the purposes of improving packaging operations.

Regarding Claim 6  Hagestedt discloses the invention as described above. Hagestedt further discloses Filling system for filling a beverage with an open-loop/closed- loop control system

However Hagestedt does not expressly disclose with an artificial intelligence, Al, module, with the aid of which said software communication robot is configured to learn.

Grimm teaches an open-loop/closed-loop control system adapted for a packaging machine. Grimm further teaches an artificial intelligence, Al, module, with the aid of which said software communication robot is configured to learn (par 21, 42, 45) providing comprehensive control for a packaging machine for the purposes of improving packaging operations. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to adapt the open-loop/closed-loop control system for the packaging system of Hagestedt to include the diagnostic feature of Grimm since both Hagestedt and Grimm teach packaging machines it would have been obvious to adapt the control system of Hagstedt  with the packaging machine of Grimm for the purposes of improving packaging operations.

Regarding Claim 9  Hagestedt discloses the invention as described above. Hagestedt further discloses Filling system for filling a beverage with an open-loop/closed- loop control system where Hagestedt teaches a box filling system. 

Grimm teaches an open-loop/closed-loop control system adapted for a packaging machine that is a filling system for beverages providing comprehensive control for a beverage filling machine for the purposes of improving beverage filling operations 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to adapt the open-loop/closed-loop control system for the packaging system of Hagestedt to the beverage filling system of Grimm since both Hagestedt and Grimm teach packaging machines it would have been obvious to adapt the control system of Hagstedt to the packaging machine of Grimm. 

Regarding Claim 10  Hagestedt discloses the invention as described above. Hagestedt does not expressly 

Grimm teaches an open-loop/closed-loop control system adapted for a packaging machine that is a filling system for beverages. Grimm further teaches a filling machine, a labeling machine, a packaging machine, a direct printing machine, and a blow-molding machine, and where said filling machine said labeling machine, said packaging machine, said direct printing machine, and/or said blow-molding machine is each equipped with an open- loop/closed-loop control system providing comprehensive control for a beverage filling machine for the purposes of improving beverage filling operations. (par 1, 46 and 64)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to adapt the open-loop/closed-loop control system for the packaging system of Hagestedt to the beverage filling system of Grimm since both Hagestedt and Grimm teach packaging machines it would have been obvious to adapt the control system of Hagstedt to the packaging machine of Grimm. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731